PATTERSON, Judge.
On November 21, 1991, pursuant to a plea bargain agreement, Raymond Craig pleaded guilty to one count of a four-count indictment for theft of property in the first degree and was sentenced to 30 years’ imprisonment. The sentence was ordered to be served concurrently with two other sentences that Craig was serving when he pleaded guilty to this offense. On August 4, 1992, he filed a motion to withdraw his guilty plea, claiming that his trial counsel was ineffective for improperly inducing him to plead guilty by telling him that he would receive 7 years’ credit on his 30-year sentence for the time he was incarcerated for other offenses. The trial court treated the motion to withdraw the guilty plea as a petition for post-conviction relief under A.R.Cr.P. 32. After an evidentiary hearing, the trial court entered a brief order denying the petition. The order did not contain findings as required by AR.Cr.P. 32.9(d).
In a motion, the state has asked us to remand this cause to the trial court for the entry of specific findings of fact with respect to Craig’s claim of ineffective assistance of counsel. The state’s motion is well-taken; therefore, we remand this cause with directions that the trial court set forth specific findings of fact and conclusions of law to support the denial of Craig’s Rule 32 petition.
The trial court shall take all action directed in sufficient time to permit the circuit clerk to make a proper return to this Court at the earliest possible time within 60 days of the release of this opinion.
REMANDED WITH DIRECTIONS.
All Judges concur.